Title: To Benjamin Franklin from Samuel Johnson, [January 1752?]
From: Johnson, Samuel
To: Franklin, Benjamin


Dear Sir
[January ? 1752]
I now make my Thankful Acknowledgment for your 2 kind Letters of Decr. 24, and Janry. 8. I have reviewed your most obliging Letters of the Summer before last to which you refer me. There was one of Augst. 23 to which I did not make a particular Reply by reason of my Illness at that time. In that you reasoned I own in a very forceable manner upon the head of Duty. You argued that Ability with Opportunity manifestly pointed out Duty as tho it were [a] Voice from Heaven. This Sir I agree to and therefore have always endeavoured to use what little Ability I have that way in the best manner I could having never been without pupils of one sort or other ½ a year at a time and seldom that, for 38 years, and thank God I have the great Satisfaction to see some of them in the first pulpits not only in Connecticut but also in Boston and York and others in some of the first places in the Land. But I am now plainly in the decline of Life, both as to agility of Body and vigour of Mind, and must therefore consider my self as being an emeritus, and unfit for any new Situation in the World or to enter on any New Business especially at such a Distance from my hitherto Sphere of Action and my present Situation where I have as much Duty on my Hands as I am capable of and where my Removal would make too great a Breach to be countervailed by any good I am capable of doing other where for which I have but a Small Chance Left for such Opportunity. So that I must beg my Good Friends at Philadelphia to excuse me, and I pray God they may be directed to a better Choice, and as providence has so unexpectedly provided so worthy a person as Mr. Dove for your other purpose I hope the same Good providence will provide for this. I am not personally acquainted with Mr. Winthrop the professor at Cambridge, but by what I have heard of him perhaps he might do. But I rather think it would be your best way to try if you cannot get some friendly and faithful Gent. at home of good Judgment and Care to inquire and try if some worthy Fellow of one or other of the Universities could not be obtained. Perhaps Mr. Peters or Mr. Dove may know of some Acquaintance of theirs that might be likely dulcius ex ipsis fortibus. Your Son intimated that you had thots of a Voyage home your Self: if you should you might undoubtedly look out a fit person to be had, and you had better do as you can for some time than not be well provided. I could however wish to make you a visit in the Spring if the way were safe, but it seems the Small pox is propagating at N. York, and perhaps you will scarcely be free of it. Mean time you have indeed my Heart with you as tho’ I were ever so much with you in presence, and if there were any good office in my power you might freely command it. I thank you for sending the 2 sheets of my Noetica which are done with much care. I find no defects worth mentioning but what were probably my own. At p. 62. l. 19 there should have been (;) after universal, and l. 21. a (:) after affirmative. On reviewing the former Sheets I observe: a neglect, p. 30. l. 24 r[ead] on account of which, and p. 36. l. 3. there should be a (,) after is. I am very much obliged to you for Short and the Almanac and my wife for hers. I have had 5 parcels of the Œconomies and Fisher. I think you told me they were a dollar each parcel, besides that of Havens, who desires you to send him another parcel, and begs you to send one or more of your peices on Electricity published in Eng. By your Sons Account I am much charmed with this and beg if you have a spare Copy to send it me, and as you desire a Copy of my Introduction, since I had many sent me from home I send you ½ a Dozen of which with my humble Service to Messrs. Peters and Francis and your Son pray them to accept each a Copy. My Wife and Son with me desire our Service may be acceptable to you and Mrs. Franklin and your Son. I am Sir &c.
S.J.
